Citation Nr: 0033886	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-17 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hyperopia.  

2.  Entitlement to service connection for a skin condition, 
including as due to an undiagnosed illness in a Persian Gulf 
veteran.

3.  Entitlement to service connection for muscle and joint 
pain, including as due to an undiagnosed illness in a Persian 
Gulf veteran.  

4.  Entitlement to service connection for a tonsillectomy 
(also claimed as a respiratory illness), including as due to 
an undiagnosed illness in a Persian Gulf veteran.  

5.  Entitlement to service connection for gastroesophageal 
reflux, including as due to an undiagnosed illness in a 
Persian Gulf veteran.  





REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1987 to May 
1991.  He has been awarded the Southwest Asia Service Medal, 
and the record indicates that he participated in Operation 
Desert Shield from August 1990 to January 1991 and Operation 
Desert Storm from January 1991 to March 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision from the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  

The issues numbered 2 through 5 on the title page are 
addressed in the remand portion of this decision.  






FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue of service connection for hyperopia 
has been obtained.  

2.  The veteran has been diagnosed with hyperopia, a 
refractive error of the eye.

3.  The probative evidence does not establish that the 
veteran's hyperopia was subject to a superimposed disease or 
injury that occurred during the veteran's military service.  


CONCLUSION OF LAW

The veteran's congenital hyperopia is not a disability for 
which service connection may be granted.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2000), Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5107); 38 C.F.R. § 3.303(c) (2000); VAOPGCPREC 82-90.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records document no reference to hyperopia.  
Eyesight was described as normal and measured as 20/20 in 
both eyes on enlistment examination, examination in March 
1988, and on separation examination in April 1991.  

The only post-service reference to the eyes is a November 
1997 VA progress note from the Houston VA Medical Center 
(VAMC) which documented the veteran's complaint of decreased 
vision.  The diagnosis on examination was latent hyperopia in 
both eyes (OU).  

Criteria

Except as otherwise provided, a veteran has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, (2000) (to be codified as amended at 38 U.S.C. § 5107).  

Upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
(2000) (to be codified at 38 U.S.C.A. § 5103(a)).  

If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, (2000) (to be codified 
at 38 U.S.C.A. § 5102(b)).  

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3)).  

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.

The Secretary shall treat an examination or opinion as being 
necessary to make a decision on a claim for purposes of 
paragraph (1) if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant)--

(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(d)).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

However, continuous service for 90 days or more during a 
period of war, and post-service development of a presumptive 
disease to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2000).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c); VAOPGCPREC 82-90.  
However, service connection for such defects may be warranted 
where they are subject to a superimposed disease or injury 
that occurred during service.  See VAOPGCPREC 82-90.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, (2000) (to be codified at 38 U.S.C.A. § 5107).  

Analysis

The Board initially finds that not all evidence of record has 
been obtained.  Specifically, the veteran has referred to 
treatment by Dr. R.  Transcript, p. 12.  However, the Board 
concludes that the duty to assist does not attach to this 
evidence in this instance because it is not relevant to the 
issue at hand.  

The veteran specifically testified to being treated by Dr. R. 
for the symptoms he has contended are related to an 
undiagnosed illness.  He did not testify to being treated by 
this physician for hyperopia.  Id.  In fact, when asked about 
the hyperopia, the veteran's representative testified that he 
had spoken with the veteran and indicated that there was not 
any additional evidence to add beyond what was already of 
record.  See Tr., p. 10.  

Therefore, the duty to assist does not attach to Dr. R.'s 
records because they are not relevant to the issue at hand: 
service connection for hyperopia.  

The Board is also of the opinion that a VA examination is not 
required in this instance because, as will be discussed 
below, hyperopia is not a disability for which compensation 
may be provided for VA purposes.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(d)(2)(A)

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the veteran as mandated by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A)).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claims pursuant to 
this new legislation.  As set forth above, VA has already met 
all obligations to the veteran under this new legislation.  
Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of the veteran's claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim of 
service connection for hyperopia on the merits.  



The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

After a careful review of the evidence of record, the Board 
is of the opinion that the veteran's hyperopia does not 
constitute a current disability for which service connection 
may be granted.  

Hyperopia is a refractive error for which compensation may 
not be authorized.  See Hughes v. Derwinski, 3 Vet. App. 57 
(1992); 38 C.F.R. § 3.303(c) (2000).

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are developmental defects 
and not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c).  

Thus, VA regulations specifically prohibit service connection 
for refractory errors of the eyes unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability.  See VAOPGCPREC 82-90.  

Such is not the case here.  There is no medical evidence of 
disease or injury to the veteran's eyes during service.  In 
fact, all documented in-service examinations (including the 
separation examination) of the eyes were uniformly described 
as normal with 20/20 vision.  

Thus, the veteran's claim for service connection for 
hyperopia is a claim based upon refractive errors of the eye, 
and must be denied as a matter of law.  Where the law and not 
the evidence is dispositive of the issue before the Board, 
the claim is denied because of the absence of legal merit or 
the lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  


ORDER

Entitlement to service connection for hyperopia is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

As was stated above, the veteran testified to being treated 
by Dr. R. for symptoms which he has attributed to an 
undiagnosed illness.  Tr., p. 12.  Therefore, these records 
appear to be relevant to the veteran's claims.  

The veteran has not identified the above-mentioned evidence 
adequately enough so that the RO would be able to obtain such 
records.  On remand, he should be notified that this evidence 
may help to substantiate his claim and that it should be 
sufficiently identified (i.e., full name, address, and dates 
of treatment) so that the RO may obtain these records.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. § 5103(a), 5103A).  

The Board is also of the opinion that VA examination(s) that 
more thoroughly address the guidelines set forth for 
conducting an examination with respect to a claimed 
undiagnosed illness should be conducted.  See VA Information 
Letter 10-98-010.  


There are specific guidelines used by the RO for conducting 
examinations pertaining to claims based on an undiagnosed 
illness in Persian Gulf veterans.  When an undiagnosed 
illness is claimed, a thorough medical examination report is 
essential to rule out known diagnoses and to provide, where 
possible, an accurate picture of disability for rating 
purposes.  Specialist examinations will be ordered as 
appropriate (e.g. pulmonary function studies when breathing 
problems are claimed; neurological evaluation for headaches; 
psychiatric/neuropsychiatric examinations for memory loss or 
fatigue).  M21-1, Part III, para. 5.17(e).

More specifically, these guidelines initially require that a 
comprehensive general medical examination be conducted that 
determines all diagnosed conditions and states which 
symptoms, abnormal physical findings, and abnormal laboratory 
test results are associated with each.  See VA Information 
Letter 10-98-010, Attachment A.  

If all symptoms, abnormal physical findings, and abnormal 
laboratory test results are associated with a diagnosed 
condition, additional specialist examinations for diagnostic 
purposes are not needed.  Symptom-based "diagnoses" such as 
(but not limited to) myalgia, arthralgia, headache, and 
diarrhea, are not considered as diagnosed conditions for 
compensation purposes.  Id.  

However, if there are symptoms, abnormal physical findings, 
or abnormal laboratory test results that have not been 
determined to be part of a known clinical diagnosis, further 
specialist examinations will be required to address these 
findings.  Id.  

The specialist(s) is required to determine which of these 
symptoms, if any, can be attributed to a known clinical 
diagnosis and which, if any, cannot be attributed to any 
known clinical diagnosis.  See Id.  

Accordingly, this case is remanded for the following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

In particular, the RO should request the 
veteran to, as specifically as possible, 
identify the location, time, and nature 
of the treatment he has received from Dr. 
R.  Tr., p. 12.  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  

3.  Thereafter, the RO should schedule 
the veteran for a comprehensive VA 
general medical examination.  

In the notice provided, the RO should 
inform the veteran of the consequence of 
any failure to report for a VA 
examination.  See 38 C.F.R. § 3.655 
(2000).

The claims file, a separate copy of this 
remand, and a copy of the VA Information 
Letter 10-98-010 containing the 
Guidelines for Persian Gulf War 
disability examinations should be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated in 
this regard.
The purpose of the examination is to 
determine whether the veteran has a 
chronic disability manifested by signs or 
symptoms involving such as those listed 
in 38 C.F.R. § 3.317(b), and if so, 
whether such symptom(s) is/are due to an 
undiagnosed illness or a known diagnosis.  

The other purpose of the examination is 
to determine whether any symptoms 
attributed to a clinical diagnosis were 
incurred coincident with the veteran's 
military service in general.  

Any indicated tests or laboratory studies 
should be performed.  

The examiner is requested to perform the 
following:

(a) Thoroughly review the claims file, 
including the service medical records;

(b) Address all conditions and symptoms 
specified on the examination request, 
including a skin condition, muscle and 
joint pain, respiratory symptoms 
(tonsillectomy), and gastroesophageal 
reflux; 

(c) Note any other symptoms reported by 
the veteran as being associated with 
an undiagnosed illness or by service 
in general that are present in the 
record.  

(d) The examiner should state which 
symptoms, abnormal physical findings, 
and abnormal laboratory tests (if any 
of these are in fact found) are 
associated with each "known clinical 
diagnosis.";

(e) For each diagnosed disability, the 
examiner is to express an opinion as 
to whether it is at least as likely as 
not that the disability was incurred 
coincident with the veteran's military 
service.  

(NOTE: If the examiner is unable to 
determine whether any of the known 
clinical diagnoses were incurred in 
service, appropriate specialist 
examination(s) should be scheduled for 
those known diagnoses which the 
examiner is unable to render such a 
conclusion.  

If such an examination(s) is 
conducted, the VA specialist(s) must 
also specifically determine whether it 
is at least as likely as not that the 
diagnosed impairment(s) was incurred 
during the veteran's military service.  
All opinions must be accompanied by a 
complete rationale).  

(f) The general medical examiner should 
specifically list any symptoms, 
abnormal physical findings, or 
abnormal laboratory tests that have 
not been determined to be part of any 
known clinical diagnosis.  

Any opinions must be accompanied by a 
complete rationale.  

See VA Information Letter 10-98-010.  

4.  For any symptom(s), abnormal physical 
finding(s), or abnormal laboratory test 
results that have not been determined by 
the general medical examiner to be part 
of a known clinical diagnosis, further 
pertinent specialist examinations will be 
required to address these findings.  In 
the notice provided, the RO should inform 
the veteran of the consequence of any 
failure to report for a VA examination.  
See 38 C.F.R. § 3.655 (2000)

The claims file (including all 
examination reports and test reports), a 
separate copy of this remand, and a copy 
of the VA Information Letter 10-98-010 
containing the Guidelines for Persian 
Gulf War disability examinations should 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examination report must be annotated in 
this regard.

The specialist(s) should also be provided 
with a list specifying the symptoms, 
abnormal findings, and abnormal 
laboratory test results that cannot be 
attributed to any known clinical 
diagnosis.  

Any indicated tests or laboratory studies 
should be performed.  

The specialist(s) is to determine the 
following:

(a) Which of the symptoms, abnormal 
physical findings, and/or abnormal 
laboratory test results can be 
attributed to a known clinical 
diagnosis, and which, if any, cannot 
be attributed in this veteran to any 
known clinical diagnosis.  

(b) For any clinical diagnosis found, the 
specialist(s) is to determine whether 
it is at least as likely as not that 
such diagnosis was incurred coincident 
with the veteran's military service.  

(c) For those symptom(s) and condition(s), 
if any, that cannot be attributed to 
any known clinical diagnosis, the 
examiner is to determine whether the 
findings reflect all objective 
indications of chronic disability, as 
defined under 38 C.F.R. § 3.317(a)(2) 
(stating that objective indications of 
chronic disability "include both 
"signs," in the medical sense of 
objective evidence perceptible to an 
examining physician, and other, non-
medical indicators that are capable of 
independent verification).  

In this regard, the specialist(s) 
should express an opinion as to when 
the sign(s) or symptom(s) (that cannot 
be attributed to a known diagnosis) 
initially manifested itself and 
whether it is to be regarded as 
"chronic" (i.e., having existed for 
six months or more).  

All opinions must be accompanied by a 
complete rationale.  

See VA Information Letter 10-98-010.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

In addition, the RO must review the claims 
file and ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  See VBA Fast 
Letter 00-87 (November 17, 2000); Stegall, 
supra.  

6.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issues of service connection for a skin 
condition, including as due to an 
undiagnosed illness in a Persian Gulf 
veteran; service connection for muscle 
and joint pain, including as due to an 
undiagnosed illness in a Persian Gulf 
veteran; service connection for a 
tonsillectomy (also claimed as a 
respiratory illness), including as due to 
an undiagnosed illness in a Persian Gulf 
veteran; and service connection for 
gastroesophageal reflux, including as due 
to an undiagnosed illness in a Persian 
Gulf veteran.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claims.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals


 



